DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 01/11/2022.
Claims 1, 10, 11, 18 and 19  have been amended.
Claim 22 is added.
Claims 8, 9, 15-17 are cancelled.
Objection to Specification is withdrawn as the title has been amended.
Claims 18 and 19 Rejections under 35 USC § 101 are withdrawn as they have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination module, configured to…”, “a processing module, configured to…”, “a sending module, configured to…”, “a determination unit, configured to…”, “a corresponding unit, configured to..” in claims 11-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-7, 11-14, 18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “determining the sending resource corresponding to the sending technology according to signaling transmitted by the base station, wherein the signaling is used for indicating that, under a condition that there is a reserved resource pool, the base station selects the sending resource corresponding to the sending technology for the UE from the reserved resource pool and, under a condition that there is no reserved resource pool, the base station schedules a shared resource pool as the sending resource selected for the UE and corresponding to the sending technology”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 01/11/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0220425, hereinafter “Zhang J.”) in view of Zhang et al. (US 2021/0051628, hereinafter “Zhang Z.”).
For claim 10, Zhang discloses A service receiving method, comprising: 
receiving indication information (S104: The UE receives the first resource allocation information sent by the base station; see Zhang J. par. 0200 and ), wherein the indication information comprises a resource position for a service sent by sending User Equipment (UE) (The at least two first resources are used to transmit the service between the UE and the base station; see Zhang J. par. 0201), resource position is a resource determined after the sending UE determines a sending technology corresponding to the service to be sent and the resource corresponds to the sending technology (The resource information of the dedicated control information includes a resource location of the dedicated control information and an index of the dedicated control information, and the dedicated control information is control information in a frequency range separately occupied on the first carrier by each first AI technology of the at least two first AI technologies; see Zhang J. par. 0238 and 0204), and the sending technology at least comprises a first sending technology and a second sending technology (the UE may separately use, on each first resource of the first carrier according to the indication of the base station, the first AI technology corresponding to the first resource transmit services so that the at least two first AI technologies can be simultaneously used on one carrier to transmit the service between the UE and the base station; see Zhang J. par. 0204), 
Zhang J. does not explicitly disclose technology which correspond to different versions of the receiving UE, respectively; and. Zhang Z. discloses technology which correspond to different versions of the receiving UE, respectively; and (The capability may be defined by version of the wireless devices e.g. Rel-14 wireless devices or Rel-15 wireless devices. Each version (or release) of a wireless device defines certain capabilities of the wireless device. The pools may be at least two pools of radio resources, a first pool of radio resources configured to be used by wireless devices of a first mode, e.g. mode 3, and a first capability, e.g. Rel-14, and a second pool of radio resources configured to be used by wireless devices of a second mode, e.g. mode 4, or the first mode and the first capability and/or a second capability, e.g. Rel-15; see Zhang Z. par. 0055-0056). 
Zhang J. does not explicitly disclose monitoring a resource pool according to the indication information to receive the service sent by the sending UE. Zhang Z. discloses monitoring a resource pool according to the indication information to receive the service sent by the sending UE (wireless devices of the second mode, which wireless devices are capable to read the SCI with new reservation field indication, will only monitor this field if they scheduled transmissions on resources overlapping with the pool of resources where wireless device of the first mode, e.g. capable of signaling the SCI, may transmit; see Zhang Z. par. 0075). 
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Z.'s arrangement in Zhang J.'s invention to enable resource sharing between wireless devices of different modes using pools of radio resources, also denoted as resource pools, with little negative impacts on performance of wireless devices of different capabilities (see Zhang Z. par. 0037).
For claim 19, Zhang J. discloses A storage medium, in which a computer program is stored, the computer program, when being executed, performs the service receiving as claimed in claim 10 (the integrated unit may be stored in a computer-readable storage medium. Based on this, all or some of the technical solutions can be embodied in the form of a software product. The computer software product is stored in a storage medium, and contains several instructions to instruct computer equipment (for example, a personal computer, a server, or network equipment) or a processor to perform all or some steps in the methods in the embodiments of the present invention; see Zhang J. par. 0487).
For claim 21, Zhang J. discloses An electronic device (Wireless device 605 may be an example of aspects of a wireless device 505 or a UE 115 as described herein; see Zhang J. par. 0123 and Fig. 6), comprising a memory and a processor, wherein a computer program is stored in the memory; and the processor is configured to execute the computer program to perform the service receiving method as claimed in claim 10 (As shown in FIG. 27, FIG. 27 is a schematic hardware diagram of the UE in this embodiment of the present invention. In FIG. 27, the processor 40, the transceiver 41, and the memory 42 are connected to each other and complete communication with each other by using a system bus 43; see Zhang J. par. 0459).
For claim 22, Zhang J. does not explicitly disclose The service receiving method as claimed in claim 10, wherein the indication information further comprises version indication information of receiving UE. Zhang Z. discloses The service receiving method as claimed in claim 10, wherein the indication information further comprises version indication information of receiving UE (The capability is related to sidelink capability of the wireless devices such as capability to set a resource reservation field in SCI according to an SPS configuration, capability to set mode indicator in the SCI format, capability to sense and provide feedback whether a resource is occupied, and/or capability to receive indication of reserved resources and avoid using these. The capability may be defined by version of the wireless devices e.g. Rel-14 wireless devices or Rel-15 wireless devices; see Zhang par. 0056). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang Z.'s arrangement in Zhang J.'s invention to enable resource sharing between wireless devices of different modes using pools of radio resources, also denoted as resource pools, with little negative impacts on performance of wireless devices of different capabilities (see Zhang Z. par. 0037).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415